Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.  	Claims 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Worfolk et al. (US 2012/0120017 A1) in the Abstract discloses the devices and methods are configured to determine an estimated deflection response associated with a deflection of the at least one sensing electrode using a set of sensor values, where the deflection was caused by one or more objects in contact with the input surface. ¶0008 discloses the estimated deflection response may be used to determine object information such as force or position estimates. ¶0070 discloses a first portion of the total response is an object response that reflects changes due to the proximity and/or location of the input object 304 relative to the at least one sensing electrode 208. A second portion is a deflection response that reflects changes due to the deflection of the at least one sensing electrode 308. In many embodiments, and to first order, the object response and deflection responses are additive effects, and thus the total response can be considered to be the superposition of the object response and the deflection response. Thus, an object or a deflection response can be subtracted or otherwise removed from a total response without substantially affecting the other response--at least to first order. ¶0084 discloses it may be assumed that the object response produces sharper changes in the sensor values than the deflection response, 
 	In a similar field of endeavor, prior art of Park et al. (US 2017/0322664 A1) in the Abstract discloses a touch input detector detecting a touch input signal depending on a force-based touch input on a touch pad. ¶0002 discloses a method for recognizing a touch input using interpolation capable of recognizing the touch input by interpolating distortion of an input signal due to an external factor at the time of recognizing the touch input on a force-based touch pad. ¶0011 discloses a vehicle movement detector sensing movement of a vehicle; and a processor configured to detect an abnormal signal generated by the movement of the vehicle in the touch input signal and to recognize the touch input by performing signal interpolation on an abnormal signal generation section in which the abnormal signal is generated. 
 	However, claims 1-19 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 19:  
 	“receiving one or more user touch locations corresponding to user touches; 
 	excluding all force values corresponding to physical locations within a distance of a user touch location, and setting the remaining force values as valid force values; and 
 	interpolating and/or extrapolating, based on the valid force values, one or more reconstructed force values corresponding to the same physical locations as the respective excluded force values.” See ¶0048, ¶0101, ¶0104 and ¶0105 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.